Citation Nr: 0433732	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  99-20 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to an increased evaluation for the service-
connected right brachial plexus neuropathy, currently 
evaluated as 40 percent disabling.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from February 1979 to 
October 1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision by the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on her part.  



REMAND

The veteran is seeking an increased evaluation for her 
service-connected right brachial plexus neuropathy, which is 
currently evaluated as 40 percent disabling under the 
criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8710 (2004).  

The Board notes in passing that term "brachial plexus" 
describes "a complex network of nerves that is formed chiefly 
by the lower four cervical nerves and the first thoracic 
nerve, lies partly within the axilla, and supplies nerves to 
the chest, shoulder, and arm."  See Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992) (quoting Webster's Medical Desk 
Dictionary 84 (1986)).  

The record reflects that the veteran's complaints first began 
after she was involved in three separate motor vehicle 
accidents in 1983.  These accidents reportedly involved minor 
injuries to the low back but none required hospitalization.  
However, she eventually reported having problems with her 
right upper extremity, and was given a diagnosis of thoracic 
outlet syndrome.  

The veteran subsequently underwent surgery in March 1984 to 
have the first two ribs resected on the right.  At that time, 
she experienced a right brachial plexus injury with 
development of a winged scapula on the right as a post-
surgical complication.  

The veteran was subsequently awarded service connection based 
on a diagnosis of a brachial plexus injury with resulting 
complaints of aching, decreased range of motion, sensory 
problems, and weakness in her right arm.  

The veteran is now contending that she has experienced 
increasing symptoms in her right upper extremity, and that 
she is also experiencing pain and weakness in her right lower 
extremity.  During an October 2001 VA peripheral nerves 
examination, she indicated that she had been using a crutch 
to assist in ambulation for several years because of 
increasing weakness in her right lower extremity.  

The Board notes that, since filing her claim for an increased 
rating, the RO has arranged for the veteran to undergo 
several VA examinations.  However, the Board believes that 
these examinations have produced conflicting clinical 
findings regarding the severity of the veteran's service-
connected disability.

For example, the Board notes that the reports of a VA 
examinations conducted in March 1997 appear to be absent any 
complaints or findings regarding the right lower extremity.  
However, in the report of a VA peripheral nerves examination 
conducted in October 2001, the examiner concluded that the 
veteran was suffering from weakness, pain, and sensory 
dysfunction throughout the entire right hemisphere due to her 
right brachial plexus injury and a probable right cervical 
cord injury.  

Most recently, in the report of a VA peripheral nerves 
examination conducted in October 2002, the examiner indicated 
that he was unable to assess the veteran because he did not 
believe that she was giving her full effort during the 
examination.  He further indicated that she did not show any 
atrophy or autonomic dysfunction that would go along with her 
history, and that she appeared to be using a cane even though 
he believed that she could walk without it.  

The Board notes that symptomatology reported by the veteran 
in her right upper and lower extremities has at times been 
attributed to diagnoses other than her service-connected 
brachial plexus injury.  For example, she has been given 
diagnoses of right carpal tunnel syndrome, right ulnar 
compressive neuropathy, bilateral Raynaud's phenomenon, and 
chronic right rotator cuff tendonitis.  

Therefore, in light of the conflicting findings noted in 
these examinations, and in order to reconcile the various 
diagnoses noted in the record, the Board believes that an 
additional VA examination is warranted.  

As noted, the veteran's right brachial plexus neuropathy has 
been evaluated under the criteria of 38 C.F.R. § 4.124a, 
Diagnostic Code 8710, which contemplates neuralgia of the 
upper radicular group (fifth and sixth cervical group).  The 
Board notes that, while these criteria would appear to 
appropriately address the symptomatology reported by the 
veteran in her right upper extremity, it would not seem to 
contemplate any neurological impairment experienced in her 
right lower extremity.  

Therefore, once all appropriate development of the medical 
evidence has been completed, the Board finds that the RO 
should specifically consider whether a separate disability 
may be warranted based on disability in the right lower 
extremity.  

Accordingly, this case is remanded for the following actions:

1.  The RO should take appropriate steps 
to issue a letter to the veteran 
specifically advising her to submit or 
identify any competent medical evidence 
that she believes could support her claim 
for an increased rating for her service-
connected right brachial plexus 
neuropathy.  The RO should also once 
again advise the appellant as to VA's 
responsibilities in assisting her in the 
development of her claim.  

2.  The RO should make arrangements for 
the veteran to be afforded an examination 
to determine the nature and severity of 
her service-connected right brachial 
plexus neuropathy.  The claims folder 
must be provided to the examiner for 
review in conjunction with the 
examination.  All necessary tests and 
studies should be conducted, and the 
examiner should review the results of any 
testing prior to completion of the 
report.  All indicated tests should be 
performed.  The examiner should also 
specifically describe any and all 
neurological manifestations resulting 
from the service-connected brachial 
plexus injury.  The examiner should 
report whether the veteran suffers from 
any degree of paralysis, neuritis, or 
neuralgia in either the right upper 
extremity or right lower extremity and to 
what extent, describing the degree of 
disability as mild, moderate, or severe.  
To the extent possible, the examiner 
should also attempt to distinguish the 
degree of symptomatology resulting from 
the service-connected right brachial 
plexus injury, from any symptomatology 
that may be present in either the upper 
or lower extremity due to other 
disabilities.  

3.  Once the foregoing has been 
completed, the RO is free to undertake 
any additional development deemed 
necessary.  After any such development is 
completed, the RO should readjudicate the 
issue on appeal.  The RO should 
specifically consider whether or not a 
separate disability rating is warranted 
based on the veteran's complaints 
regarding her right lower extremity.  If 
the benefit sought on appeal remains 
denied, the RO should issue an 
Supplemental Statement of the Case, and 
the appellant and her representative 
should be afforded time in which to 
respond.  

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



